ANDREWS, Judge (specially concurring). I concur with the result reached in this opinion. I suggest that there is authority for the proposition that the voluntary payment of benefits over a period of time is not an admission by the employer that the disability was a direct and natural result of the workman’s accident. Romero v. S. S. Kresge Co., 95 N.M. 484, 623 P.2d 998 (Ct. App.1981), so holds. Judge Sutin’s dissent in that case and his opinion in Perea v. Gorby, 94 N.M. 325, 610 P.2d 221 (Ct.App. 1980), are to the contrary.